Citation Nr: 1410794	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-22 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to an initial rating in excess of 10 percent for migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1996 to December 2008.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The competent and probative evidence of record establishes that the Veteran's hearing loss does not constitute a hearing loss disability for VA purposes.

2.  Throughout the appeal, the Veteran's migraine headaches have been manifested by characteristic prostrating attacks averaging less than once per month over the last several months.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service, nor may service incurrence of sensorineural hearing loss be presumed. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2012).

2.  The criteria for an initial rating in excess of 10 percent for migraine headaches have not been met for any period of the appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code (Code) 8100 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  June 2009 and February 2013 letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  These letters also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in March 2013.  The Board finds that the opinions obtained are adequate.  The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition (as identified in 38 C.F.R. § 3.309(a)) noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Bilateral Hearing Loss

Service connection for impaired hearing shall not be established unless the hearing status meets pure tone and speech recognition criteria.  Hearing status shall not be considered service connected when the thresholds for the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 hertz are all less than 40 decibels (dB); thresholds for at least three of these frequencies are 25 dB or less; and speech recognition scores used in the Maryland CNC tests are 94 percent or better.  38 C.F.R. § 3.385. 

"Audiometric testing measures threshold hearing levels (in dB) over a range of frequencies (in Hertz (Hz)); the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran is claiming service connection for bilateral hearing loss that he asserts is the result of exposure to acoustic trauma of combat.  After review of the record, the Board finds that, although the Veteran was exposed to acoustic trauma in combat while on active duty, the record does not show manifestations that constitute a hearing loss disability for VA purposes.  

The record shows that the Veteran underwent numerous audiometric evaluations during service with the majority showing pure tone thresholds to be within normal limits except for testing in 2000 that showed a pure tone threshold of 25 dB at 6000 Hz in the left ear and testing in 2003 that showed a pure tone threshold of 30 dB at 6000 Hz in the left ear.  Significantly, audiometric testing at the time of examination prior to separation from service in March 2008 showed pure tone thresholds to be within normal limits.  

Post-service treatment records include a report of a January 2009 VA audiometric evaluation that shows normal hearing at all tested frequencies in the left ear and normal hearing in the right ear, but for right ear pure tone thresholds of 25 dB at 6000 Hz and 40 dB at 8000 Hz.  Speech discrimination was 96 percent correct in the left ear and 100 percent correct in the right ear.  The examiner noted normal hearing in the left ear and normal hearing in the right ear except at 8000 Hz where there was a mild sensorineural hearing loss.  

A VA audiometric examination was performed in July 2009.  At that time, pure tone air conduction thresholds were as follows:

Hertz
500
1000
2000
3000
4000
Right ear
5
5
0
5
15
Left ear
5
5
10
20
25

Speech recognition scores were 100 percent correct in each ear.  

Although the Veteran was diagnosed as having mild sensorineural hearing loss in the left ear on examination in January 2009, the evidence of record establishes that the level of hearing loss has not decreased to the point that it meets the criteria for consideration as a hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  In determining whether a hearing loss disability exists for VA purposes, only pure tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hz are considered.  As such, service connection is not warranted at this time.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  


Rating Migraine Headaches

Service connection for migraine headaches was granted by the RO in an August 2009 rating decision.  Initially, a noncompensable (0 percent) initial disability rating was awarded under the provisions of Code 8100 from the day following separation from service.  By rating decision in November 2009, the rating was increased to 10 percent under the same diagnostic code, effective December 2008.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).  

In this case, the Board has considered the entire period of initial rating claim from the effective date of service connection to see if the evidence warrants the assignment of different ratings for different periods of time during the claim, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

VA outpatient treatment records show that in May 2009, the Veteran reported that his headaches had been doing reasonably well.  He stated that he had one once or twice per week.  It was noted that the Veteran was taking medication for his headaches.  

On VA examination in July 2009, the Veteran reported that his migraine headaches had been worsening over the past two years.  They now involved predominantly just the posterolateral right temporal region that were more intense in this concentrated area.  They occurred once or twice per week, lasted hours in duration, and rated 7/10 in severity.  He had flare-ups that were precipitated by bright lights or loud noises.  They were alleviated by lying down in a dark quiet room and by taking medications.  The flare-ups included pain and functional loss, but no weakness or fatigue.  He stated that the headaches often made him feel drowsy and that he saw "stars" before his eyes.  He took numerous medications, including Depakote, propoxyphene/acetaminophen, and acetaminophen/butalbital/caffeine, with some response.  The Veteran reported that he was usually able to maintain a level at an activity of about 75 percent of normal, but that recently, his activity level had been reduced to from 0 to 50 percent of normal levels of activity.  Reportedly, 10 percent of the Veteran's migraines were prostrating in nature and required bed rest for resolution.  

On March 2013 VA examination, the diagnosis was migraine.  The headaches reportedly occurred weekly, two to three times per week.  They lasted hours at a time, but were not prostrating.  The pain was constant and located on one side of the head.  He had sensitivity to light and changes in vision.  They lasted less than one day and were not characteristic prostrating or prolonged attacks.  The headaches were not considered to impact his ability to work.  

Migraine, with very frequent, completely prostrating and prolonged attacks that are productive of severe economic inadaptability will be rated as 50 percent disabling.  Migraine headaches, with characteristic prostrating attacks occurring on an average of once a month of the last several months are rated as 30 percent disabling.  With characteristic prostrating attacks averaging one in two months, over the last several months, a 10 percent rating is warranted.  With less frequent attacks, a noncompensable evaluation is warranted.  38 C.F.R. § 4.124a, Code 8100.

The Veteran's migraine headaches are not shown to meet the criteria for the 30 percent rating that have been outlined above.  Specifically, at no time during the pendency of this appeal has he complained or reported characteristic prostrating attacks averaging once per month over the last several months.  The Veteran reported in July 2009 that approximately 10 percent of his migraines were prostrating and that they occurred once or twice per month.  This frequency averages less than once per month.  On most recent VA examination, he did not report any prostrating or prolonged attacks of migraine headaches.  

As the examinations of record, which include the history provided by the Veteran, do not show characteristic prostrating attacks of the required frequency, the Board finds that a preponderance of the evidence is against the Veteran's appeal for a higher initial rating for migraine headaches, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Considerations

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The migraine headache frequency directly corresponds to the schedular criteria for the 10 percent evaluation (Code 8100) and the VA examiner specifically found no interference with employment as a result of his headaches.  For these reasons, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's migraine headache disability, and no referral for an extraschedular rating is required.  

Finally, a total rating based on individual unemployability (TDIU) was denied by an unappealed April 2010 rating decision.  Therefore, the matter of entitlement to a TDIU rating is not before the Board.  


ORDER

Service connection for bilateral hearing loss is denied.  

An initial rating in excess of 10 percent for migraine headaches is denied.  


REMAND

The remaining issue on appeal is entitlement to service connection for sleep apnea.  The Veteran contends that, while this disability was not diagnosed until shortly after his discharge from active duty, he did have symptoms of apnea during service.  He related that his spouse noted these symptoms while he was on active duty.  As noted, competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau, 492 F.3d at 1377.  After considering the statements in the record, and the fact that the Veteran was diagnosed with apnea less than six months after his release from service, the Board finds that a medical examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (Setting forth the criteria under which VA is required to obtain an examination.)  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of his sleep apnea.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that the sleep apnea is related to service or had its onset during service.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  Thereafter, the RO/AMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


